         Case 1:20-cv-00632-JSR Document 55 Filed 04/03/20 Page 1 of 32



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

    KRISTOPHER R. OLSON,
    CHRISTOPHER LOPEZ, WARREN
    BARBER, CHRISTOPHER CLIFFORD,
    AND ERIK LIPTAK, individually
    and on behalf of all others
    similarly situated,
                                              20-cv-632 (JSR)
                    Plaintiffs,

         v.                                   OPINION AND ORDER

    MAJOR LEAGUE BASEBALL; MLB
    ADVANCED MEDIA, L.P.; HOUSTON
    ASTROS, LLC; and BOSTON RED
    SOX BASEBALL CLUB, L.P.,

                    Defendants.



JED S. RAKOFF, U.S.D.J.

       A sport that celebrates "stealing," even if only of a base,

may not provide the perfect encouragement to scrupulous play. Nor

can it be denied that an overweening desire to win may sometimes

lead our heroes to employ forbidden substances on their (spit)

balls, their (corked) bats, or even their (steroid-consuming)

selves. But as Frank Sinatra famously said to Grace Kelly (in the

1956 movie musical High Society), "there are rules about such

things."1

1
 Frank was referring, of course, to a different kind of sport.
The words were first uttered by Van Heflin to Katherine Hepburn


                                       1
      Case 1:20-cv-00632-JSR Document 55 Filed 04/03/20 Page 2 of 32



     One of these rules forbids the use of electronic devices in

aid of the players' inevitable efforts to steal the opposing

catcher's signs. In 2017 and thereafter, the Houston Astros, and

somewhat less blatantly the Boston Red Sox, shamelessly broke

that rule, and thereby broke the hearts of all true baseball

fans. But did the initial efforts of those teams, and supposedly

of Major League Baseball itself, to conceal these foul deeds from

the simple sports bettors who wagered on fantasy baseball create

a cognizable legal claim? On the allegations here made, the

answer is no.

                            I. Background

     This is a putative class action brought by fantasy sports

players against defendants Major League Baseball and MLB Advanced

Media, L.P. (collectively “MLB”), the Boston Red Sox Baseball

Club, L.P. (the “Red Sox”), and the Houston Astros, LLC (the

“Astros”). The named plaintiffs are five individuals who, between

2017 and 2019, participated in daily fantasy baseball contests

hosted by DraftKings Inc. (“DraftKings”). Plaintiffs assert

various fraud, negligence, unjust enrichment, and consumer

protection law claims based on alleged harm caused by the



in the play The Philadelphia Story (1939) by Philip Barry, and
then repeated by Jimmy Stewart to Katherine Hepburn in the 1940
movie version of the same name.


                                    2
      Case 1:20-cv-00632-JSR Document 55 Filed 04/03/20 Page 3 of 32



defendants’ representations and conduct surrounding the by-now-

infamous sign-stealing scandal.

     Specifically, the amended complaint alleges that plaintiffs

Kristopher R. Olson, Christopher Lopez, Warren Barber,

Christopher Clifford, and Erik Liptak, residents of

Massachusetts, California, Texas, Florida, and Colorado,

respectively, were participants in DraftKings daily fantasy

baseball contests from April 2, 2017 to October 30, 2019. Amended

Compl., ECF No. 20 (“AC”) ¶¶ 121-141. Defendant MLB is an

unincorporated association consisting of thirty Major League

Baseball clubs, including the Astros and the Red Sox. Id. ¶ 22.

MLB administers and operates the league through the Office of the

Commissioner. Id. Defendant MLBAM is a limited liability

partnership owned by the thirty major league clubs that has

responsibility for internet and interactive marketing for MLB.

Id. ¶ 23.

     Plaintiffs’ allegations against the defendants arise from

plaintiffs’ contracts with DraftKings. DraftKings is an online

platform that operates fantasy sports contests on a daily and

weekly basis across multiple sports. Id. ¶ 30. DraftKings’s daily

fantasy sports baseball ("MLB DFS") competitions require

contestants to select a lineup of MLB players, each assigned a




                                    3
      Case 1:20-cv-00632-JSR Document 55 Filed 04/03/20 Page 4 of 32



different “salary” value set by DraftKings. Id. ¶ 31. The salary

is based on the reported past performance statistics of the MLB

player.     Id. DraftKings participants accrue fantasy points based

on the real-life performance of the players they have “drafted”

on the particular day or week covered by the contest, and the

participants’ total points at the end of the contest determines

who wins a cash prize. Id. ¶ 32.        Participants pay DraftKings a

fee for each fantasy contest, a portion of which is kept by

DraftKings and the remainder of which funds the contests’ prizes.

Id. ¶ 33.

     The complaint alleges that in 2013 and 2015, MLBAM acquired

equity stakes in DraftKings “sizeable enough to reap meaningful

benefit from the rise of daily fantasy.” Id. ¶¶ 35-36. Further,

DraftKings and MLB entered into a “comprehensive league

partnership” that provided for co-branding of MLB DFS baseball

contests, allowed DraftKings to offer market-specific in-ballpark

experiences, and gave DraftKings promotional rights, use of MLB

league and team logos, the exclusive right to sign sponsorship

deals with individual MLB member clubs, and a designation as

MLB’s “Official Daily Fantasy Game.” Id. ¶ 36. Shortly

thereafter, DraftKings announced individual partnerships with




                                    4
      Case 1:20-cv-00632-JSR Document 55 Filed 04/03/20 Page 5 of 32



twenty-seven of MLB’s member Clubs, including the Astros and the

Red Sox. Id. ¶ 37.

     During baseball games, pitchers and catchers use a series of

“signs” to communicate the type of pitch being thrown, and the

intended speed, movement, and location of the pitch. Id. ¶ 57.

Keeping such signs secret from batters is critical to a pitcher’s

success because knowledge of which pitch is coming improves the

batter’s chances of hitting the ball. Id.        While, nevertheless,

sign-stealing is not prohibited per se, at all times here

relevant MLB’s rules and regulations prohibited using electronic

devices to view or convey information about the opposing team’s

signs. Id. ¶ 54. All of MLB’s member clubs have entered into an

operating agreement pursuant to which the teams agree to be bound

by the rules and regulations of MLB, including its electronic

sign-stealing rules. Id. ¶ 44.

     According to the complaint, during the 2017-2019 baseball

seasons, officials and players of the Astros, the Red Sox, and

likely other teams engaged in repeated instances of electronic

sign stealing in violation of MLB’s rules. Id. ¶¶ 70-114. MLB

officially determined, and announced in a January 2020 press

release by MLB Commissioner Robert Manfred, that the Astros

engaged in such electronic sign stealing in the 2017 and 2018




                                    5
      Case 1:20-cv-00632-JSR Document 55 Filed 04/03/20 Page 6 of 32



seasons. Id. ¶¶ 88-92. Further, the MLB fined the Red Sox some

unspecified amount in 2017 for an electronic sign stealing

scheme. Id. ¶ 106. The complaint alleges that both teams

significantly improved their batting performance during the class

period when the sign stealing occurred. Id. ¶¶ 94-95, 107.

     The thrust of plaintiffs’ complaint is that defendants were

aware of sign stealing by the Astros and Red Sox, but

intentionally took no action to stop it in order to protect their

financial interest and investment in DraftKings. Id. ¶¶ 198, 202.

Furthermore, the complaint alleges that defendants made various

false statements and omissions designed to conceal the fact of

the sign stealing in order to deceive plaintiffs into believing

that the MLB DFS competitions were a game of skill based on fair

and legitimate player performance statistics. Id. ¶¶ 171, 205.

Such deception was ultimately intended to induce plaintiffs and

other DraftKings players to play MLB DFS, which they would not

have done had they “known that the honesty of the player

performance statistics on which [their] wagers were based and the

results of [their] wagers were determined was compromised by MLB

teams’ and players’ electronic sign stealing.” Id. ¶¶ 124, 128,

132, 136, 140.




                                    6
      Case 1:20-cv-00632-JSR Document 55 Filed 04/03/20 Page 7 of 32



     Based on this overarching theory of wrongdoing, plaintiffs -

- on behalf of themselves, a nationwide class, and Massachusetts,

California, Texas, Florida, and Colorado subclasses -- allege

common law fraud, negligence, and unjust enrichment claims

against all four defendants. They also allege violations of the

consumer protection statutes of all 50 states against the MLB

defendants, violations of the Texas Deceptive Trade Practices and

Consumer Protection Act (“TDTPA”) against the Astros, and

violations of the Massachusetts Consumer Protection Act against

the Red Sox. All four defendants have now moved to dismiss the

Amended Complaint pursuant to Rule 12(b)(6).

     To survive a motion to dismiss under Rule 12(b)(6), “a

complaint must contain sufficient factual matter, accepted as

true, to state a claim for relief that is plausible on its face.”

Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009). After discarding

allegations that amount to nothing more than legal conclusions,

see Bell Atlantic Corp. v. Twombly, 550 U.S. 544, 555 (2007), the

court should “accept as true” what remains and “draw all

reasonable inferences in plaintiff’s favor.” Beazley Ins. Co.,

Inc. v. Ace American Ins. Co., 150 F. Supp. 3d 345, 354 (S.D.N.Y.

2015) (citing In re Elevator Antitrust Litig., 502 F.3d 47, 50

(2d Cir. 2007) (per curiam)).




                                    7
      Case 1:20-cv-00632-JSR Document 55 Filed 04/03/20 Page 8 of 32



     Plaintiffs’ claims sounding in fraud must further comply

with Rule 9(b), which mandates that such claims “state with

particularity the circumstances constituting fraud.” Fed. R. Civ.

P. 9(b). “[I]n order to comply with Rule 9(b), ‘the complaint

must: (1) specify the statements that the plaintiff contends were

fraudulent, (2) identify the speaker, (3) state where and when

the statements were made, and (4) explain why the statements were

fraudulent.” Lerner v. Fleet Bank, N.A., 459 F.3d 273, 291 (2d

Cir. 2006). Rule 9(b) also requires plaintiffs to “allege facts

that give rise to a strong inference of fraudulent intent.” Id.

                            II. Analysis

     Common Law Fraud

     To state a claim for common law fraud, plaintiffs must

allege (1) a material misrepresentation or omission of fact; (2)

that the defendant knew to be false; (3) that the defendant made

with the intent to defraud; (4) upon which the plaintiff

reasonably relied; and (5) that caused injury to the plaintiff.

See, e.g., Balles v. Babcock Power Inc., 70 N.E.3d 905, 913

(Mass. 2017); Bristol Bay Prods., LLC v. Lampack, 312 P.3d 1155,

1160 (Co. 2013); Small v. Fritz Cos., Inc., 65 P.3d 1255, 1258

(Cal. 2003); In re FirstMerit Bank, N.A., 52 S.W.3d 749, 758

(Tex. 2001); Johnson v. Davis, 480 So. 2d 625, 627 (Fla. 1985).




                                    8
      Case 1:20-cv-00632-JSR Document 55 Filed 04/03/20 Page 9 of 32



Plaintiffs here assert fraud claims based both on defendants’

affirmative misrepresentations, as well as defendants’ omissions.

            i.   Affirmative Misrepresentations

     The amended complaint primarily focuses on a series of

statements by MLB Commissioner Robert Manfred, and by players and

officials of the Astros and Red Sox, as well as by the two teams

themselves, that plaintiffs claim constitute affirmative

misrepresentations. These alleged misrepresentations may be

grouped into two categories: misrepresentations about fantasy

baseball and misrepresentations about major league baseball.

                 1.   Misrepresentations About Fantasy Baseball

     Plaintiffs first allege that the defendants, through public

statements by MLB Commissioner Manfred, repeatedly misrepresented

that the defendants were committed to “making sure that

appropriate safeguards were in place to insure that fantasy

baseball wagering competitions were fair.” AC ¶ 168. But these

are the words of the complaint, not of Commisioner Manfred, and

plaintiffs fail to allege actual statements by Manfred that

plausibly support the existence of such a misrepresentation. On

the contrary, the actual statements by Manfred paricularized in

the complaint are directed to his commitment to preventing

gambling from impacting the integrity of live action baseball




                                    9
     Case 1:20-cv-00632-JSR Document 55 Filed 04/03/20 Page 10 of 32



games, id. ¶¶ 1-3, 40-41, 51-53, 65-67, and his concerns about

whether fantasy organizations were properly self-regulating, id.

¶¶ 8, 39. None of these statements plausibly indicates

defendants’ commitment to safeguarding fantasy baseball from MLB

rules violations.

     In a belated attempt to cure this deficiency, plaintiffs, in

their briefing and at oral argument, now emphasize that

defendants allegedly misrepresented that fantasy baseball is a

“game of skill” and promoted it as such. See, e.g., Pls Mem. in

Opp. to MLB and MLBAM Mot. to Dismiss (“Pls. MLB Opp.”), ECF No.

42 at 1. As support for this claim, plaintiffs cite a single news

article in which Manfred stated “I’m quite convinced [fantasy

baseball] is a game of skill, as defined by the federal statute.”

Id. Even drawing all inferences in plaintiffs’ favor, this

statement cannot support their claim that the defendants

repeatedly “promoted and induced participation in [fantasy]

contests as games of skill.” Id. at 2. Taken in context, the

statement simply addresses Manfred's lay opinion that fantasy

baseball contests qualify as “games of skill” under existing

federal law relating to gambling. See Hardiman Decl., Exh. 4, ECF

No. 29. Plaintiffs have thus failed to allege that the defendants




                                   10
     Case 1:20-cv-00632-JSR Document 55 Filed 04/03/20 Page 11 of 32



made any misrepresentations about fantasy baseball contests

themselves.

               2.     Misrepresentations About Major League

                    Baseball

     As for plaintiffs’ allegations that defendants made

misrepresentations about major league baseball, plaintiffs

primarily allege that Manfred, on behalf of all defendants,

falsely represented in “repeated public statements . . . that

maintaining the integrity and honesty of the game of baseball was

MLB’s most important priority.” AC ¶ 168.       However, although

plaintiffs do quote statements by Manfred to this effect, id. ¶¶

1-3, 40-41, 51-53, 65-67, they fail to plausibly allege that

these statements were false.

     As an initial matter, this assertion is contradicted by the

complaint’s own description of various investigations and public

disclosures that the MLB did in fact undertake. See AC ¶¶ 38, 66,

87-92; Hirsch v. Arthur Andersen & Co., 72 F.3d 1085, 1095 (2d

Cir. 1995) (declining to credit “attenuated allegations . . .

contradicted . . . by more specific allegations in the

Complaint”). More importantly, even accepting as true plaintiffs'

contention that defendants inadequately investigated player




                                   11
     Case 1:20-cv-00632-JSR Document 55 Filed 04/03/20 Page 12 of 32



misconduct, such a fact is not inconsistent with a "commitment"

to integrity.

     Plaintiffs also argue that various statements by Astros and

Red Sox players and officials constituted misrepresentations. The

vast majority of these cannot be properly characterized as false.

They are largely speculations about the source of various

players’ or teams’ success in a game, speculations not verifiable

for their truth or falsity. Id. ¶¶ 96; 111. While plaintiffs

attempt to recast these statements as affirmative representations

“that the team’s players’ performance success was the result of

player talent or other legitimate baseball factors,” id. at ¶¶

180, 472, and not cheating, the statements do not support such an

inference.

     Nonetheless, the complaint does ultimately allege a few

particularized statements made by each defendant that are

plausibly false. First, the plaintiffs plausibly allege that

Astros President of Baseball Operations and General Manager, Jeff

Luhnow, and Astros Field Manager A.J. Hinch made false statements

when they denied that the Astros were involved in any sign

stealing, even though, according to the complaint, both managers

knew of the sign stealng at the time they made these statements.

Id. ¶¶ 65-67, 89, 96(i). As the subsequent MLB report confirming




                                   12
     Case 1:20-cv-00632-JSR Document 55 Filed 04/03/20 Page 13 of 32



the Astros’ involvement in sign-stealing effectively implies,

these statements were plausibly      false. Id. ¶ 91.

     Second, plaintiffs point to one plausibly false statement by

MLB Commissioner Manfred. After receiving reports that the Astros

had sent an individual to take pictures of an opponent’s dugout

for purposes of sign stealing, Manfred claimed to have performed

a “thorough investigation” that found that the “Astros employee

was monitoring the field to ensure the opposing club was not

violating any rules.” Id. ¶ 66. The plaintiffs urge that this

investigation could not have been thorough because the Astros

were cleared of wrongdoing that it later became clear they were

guilty of. While a bit of a stretch, nonetheless, assuming the

truth of plaintiffs’ allegations and drawing all inferences in

their favor, Manfred’s statement that there was a “thorough

investigation” could plausibly have been false.

     Finally, the plaintiffs plausibly alleged that the Red Sox

and Astros made a false statement when they represented that they

would adhere to MLB’s rules and regulations when they agreed to

the Major League Baseball Constitution. Id. ¶ 366, 465. All of

MLB’s member Clubs have entered into an operating agreement, the

Major League Constitution, pursuant to which all teams agree to

be bound by all rules and regulations relating to games. Id. ¶




                                   13
     Case 1:20-cv-00632-JSR Document 55 Filed 04/03/20 Page 14 of 32



44. Again, it is rather a stretch, but the MLB’s findings that

the Red Sox and Astros did not adhere to these rules by using

electronic sign stealing, see id. ¶¶ 88-92, 106, suggests that

the representation of the Red Sox and Astros in signing the MLB

Constitution were, even then, plausibly false.

           ii.       Rule 9(b) and Reliance

     While plaintiffs have therefore plead, if barely, at least

one plausibly false statement by each of the defendants, these

misrepresentations cannot support plaintiffs’ fraud claims

because plaintiffs fail to adequately allege plaintiffs'

reasonable reliance on these particular statements. This is true

for two reasons.

     First, plaintiffs fail to allege reliance with the

particularity required by Rule 9(b). Although “the Second Circuit

has not yet determined whether Rule 9(b)’s heightened pleading

requirement applies to allegations of reliance in connection with

a common law fraud claim,” Ramiro Aviles v. S & P Glob., Inc.,

380 F. Supp. 3d 221, 291 (S.D.N.Y. 2019), this Court agrees with

the view that a plaintiff “must allege with particularity that it

actually relied upon the [defendant’s] supposed misstatements,”

id. (quoting In re Bear Stearns Companies, Inc. Sec., Derivative,

& ERISA Litig., 995 F. Supp. 2d 291, 312 (S.D.N.Y. 2014)). This




                                   14
     Case 1:20-cv-00632-JSR Document 55 Filed 04/03/20 Page 15 of 32



is because Rule 9(b) states unequivocally that "a party must

state with particularity the cicumstances constituting fraud,"

and reliance has been an essential element of what constitutes

fraud from the earliest days of the common law. Moreover, the

fact that Rule 9(b) goes on to exempt from this requirement the

state of the fraudster's mind (because not easily known to the

defendant at the time of pleading),2 this only reinforces the

conclusion that what is known to the plaintiff, his own reliance,

must be alleged with particularity. But here, the complaint does

not even allege that the plaintiffs “saw, read, or otherwise

noticed” any of the few actionable misrepresentations noted

above, and thus completely fails to meet this standard. In re

Fyre Festival Litig., 399 F. Supp. 3d 203, 217 (S.D.N.Y. 2019)

(finding that such a failure does not meet even the general

pleading requirements of Rule 8(a)).

     Even setting aside Rule 9(b)’s heightened pleading

requirements, the complaint's generalized allegations of reliance

are more fundamentally flawed. Plaintiffs' theory of reliance, as

outlined in their complaint and opposition briefing, comes down

2
 Moreover, even this exemption has been judicially interpreted
to still require the plaintiff to plead enough particularized
facts to raise a "strong inference of fraudulent intent" on the
defendant's part. See, e.g., Campaniello Imports, Ltd. v.
Saporiti Italia S.p.A., 117 F.3d 655, 663 (2d Cir. 1997)
(citation omitted).


                                   15
     Case 1:20-cv-00632-JSR Document 55 Filed 04/03/20 Page 16 of 32



to the claim that they would not have entered DraftKings' MLB DFS

contests but for defendants’ supposed representations that

fantasy baseball contests were games of skill, the integrity of

which defendants would ensure by ensuring the integrity of major

league baseball. See, e.g., AC ¶¶ 167-211; Pls. MLB Opp. at 4.

But, as previously discussed, no such specific representations

concerning fastasy baseball are actually set forth in the

complaint. Absent such a misrepresentation, even plaintiffs'

generalized theory of reliance must fall.

           iii.      Misrepresentation by Omission

     Although the complaint primarily focuses on the plaintiffs'

affirmative misrepresentation theory, in their briefing

plaintiffs emphasize an alternative theory of fraud:

misrepresentation by omission. Under this theory, plaintiffs

argue that the defendants deceived plaintiffs by failing to

disclose the existence of the sign-stealing schemes, and thus

“that the statistics on which the MLB DFS contests were based

were illegitimate and unreliable.” Pls. MLB Opp. at 11. In

general, a plaintiff asserting a fraudulent misrepresentation

claim based on an omission must demonstrate a relationship

between the plaintiff and defendant that gives rise to a duty to

disclose. See, e.g., Adams v. Nissan N. Am., Inc., 395 F. Supp.




                                   16
     Case 1:20-cv-00632-JSR Document 55 Filed 04/03/20 Page 17 of 32



3d 838, 849 (S.D. Tex. 2018); Davis v. Dawson, Inc., 15 F. Supp.

2d 64, 137 (D. Mass. 1998); Hoffman v. 162 N. Wolfe LLC, 175 Cal.

Rptr. 3d 820, 826 (Ct. App. 2014). Plaintiffs fail to identify

any such duty owed them by any defendant, and thus their fraud by

omission theory also fails.

     Trying to manufacture such a theory, plaintiffs rely on

Section 551 of the Second Restatement of Torts -- which some of

the states here relevant have judicially adopted -- to argue that

the defendants had a duty to earlier disclose the existence of

the cheating scandal, because its existence or non-existence was

“basic” to their decision to enter MLB DFS contests and because

disclosure was necessary to prevent the defendants’ prior partial

or ambiguous statements of fact from being misleading. Pls. MLB

Opp. at 11-13. Section 551, in relevant part, reads as follows:

          One who fails to disclose to another a fact that
          he knows may justifiably induce the other to
          act or refrain from acting in a business
          transaction is subject to the same liability
          to the other as though he had represented the
          nonexistence of the matter that he has failed
          to disclose, if, but only if, he is under a
          duty to the other to exercise reasonable care
          to disclose the matter in question.

     Section 551 is inapplicable here for several reasons, the

most obvious of which is that, on its face, it applies only

between “[o]ne party to a business transaction” and “the other.”




                                   17
     Case 1:20-cv-00632-JSR Document 55 Filed 04/03/20 Page 18 of 32



The plain language of Section 551 thus appears to contemplate

imposing a duty to disclose only in the context of a business

transaction. See In re Rumsey Land Co., LLC, 944 F.3d 1259, 1273

(10th Cir. 2019) (“The disclosure duties described in §

551(2)(a)-(e) apply only to ‘part[ies] to a business

transaction.’”). Because plaintiffs have not alleged the

existence of any transaction -- or any other comparable business

relationship -- between themselves and the defendants, the

Restatement does not support imposing a duty to disclose here.

     Plaintiffs attempt to overcome this shortcoming, first, by

arguing that DraftKings (the only entitiy with whch plaintiffs

had any kind of transaction) had already joined with MLB in a

joint venture that created some kind of legal identity between

them. Pls. MLB Opp. 8-10. This joint venture theory, in addition

to being essentially absent from the complaint, lacks merit. As

the plaintiffs themselves acknowledge, the essential elements of

a joint venture include “an agreement manifesting the intent of

the parties to be associated as joint venturers” and “a provision

for the sharing of profits and losses.” Id. (quoting Alper

Restaurant, Inc. v. Catamount Devel. Corp., 29 N.Y.S.3d 604, 606

(App. Div. 2016)). The complaint fails to allege the existence of




                                   18
     Case 1:20-cv-00632-JSR Document 55 Filed 04/03/20 Page 19 of 32



either essential element here, and so their joint venture theory

fails.

     Plaintiffs alternatively argue that the Restatement does not

actually require a transaction between the parties at all to

impose a duty to disclose. Although plaintiffs cite a few state

cases that have imposed a duty to disclose on a defendant

indirectly involved in a transaction, these cases all involved

defendants with a much closer relationship to the transaction

than that alleged here. In Nota Constr. Corp. v. Keyes Assocs.,

Inc., 694 N.E.2d 401, 405 (Mass. App. Ct. 1998), for example, a

court found that an architect had a duty to disclose information

about a property to a subcontractor he was not in privity with

because the architect “knew or should have known” that the

subcontractor would rely on his plans. Id. at 405. In Gutter v.

Wunker, 631 So. 2d 1117, 1118 (Fla. Dist. Ct. App. 1994), a

Florida court found that attorneys who were paid to recruit

investors for a business had a duty to disclose material facts

about this business to the investors. In both of these cases, the

defendants made misrepresentations specifically designed for the

plaintiffs’ use in deciding whether to enter a third-party

transaction. These cases do not support imposing a duty to

disclose here, where defendants made representations to the




                                   19
     Case 1:20-cv-00632-JSR Document 55 Filed 04/03/20 Page 20 of 32



public at large unrelated to the fantasy baseball transaction

plaintiffs entered.3

     Nor have plaintiffs identified any other reason to impose a

duty to disclose on defendants. Plaintiffs argue that by

advertising DraftKings competitions, the defendants assumed a

duty of care to MLB DFS contestants that included a duty to

“disclose to MLB DFS contestants any knowledge that such

competitions were unfair.” Pls. Mem. in Opposition to Defendant

Boston Red Sox Baseball Club, L.P.’s Motion to Dismiss at 12, ECF

No. 45. However, the cases plaintiffs point to for the

proposition that advertising creates a duty of care are

inapplicable in this context. Each of these cases involved a

defendant advertising its own product4 (in which case the

defendants had preexisting duties independent of advertising), or

3
  Plaintiffs’ citation to Wells v. John Hancock Mut. Life Ins.
Co., 85 Cal. App. 3d 66 (Ct. App. 1978) is even less persuasive.
In that case, a California court found that a life insurance
company had a duty to notify insured’s creditor accepting the
policy as security for a debt that the policy lapsed. It did so
partially on the ground that the defendant “not entirely a
disinterested third party” because insurers serve a “quasi-
public” function. Id. at 71. Defendants serve no such quasi-
public function here.
4
  Stanley Indus. Inc. v. W.M. Barr      & Co., 784 F. Supp. 1570,
1573-76 (S.D. Fla. 1992) (products      liability case holding that
manufacturer and retailer had duty      to include warnings on product
in Spanish instead of just English      when the product was marketed
in Hispanic media).



                                   20
     Case 1:20-cv-00632-JSR Document 55 Filed 04/03/20 Page 21 of 32



a defendant that otherwise made an express factual representation

that gave rise to a duty.5 In this case the defendants were not

advertising their own product, but instead DraftKings’ product

(if even that).   Moreover, plaintiffs fail to identify any

specific advertisement or factual representation that could

otherwise give rise to a duty.

     Plaintiffs, in sum, have offered no basis for imposing a

duty to disclose on any of the defendants. As such, they have

failed to plead any actionable omission by the defendants that

could give rise to a fraudulent misrepresentation claim. Because

plaintiffs’ affirmative misrepresentation claims also fail (for

the reasons stated above), plaintiffs’ common law fraud claims

against all defendants must be dismissed.

     Negligence

5
  Disler v. Royal Caribbean Cruise Ltd., No. 17-23874-CIV, 2018
WL 1916614, at *4 (S.D. Fla. Apr. 23, 2018) (“Having advertised
its onboard medical services, it must at the very least defend
its refusal to provide them in this case.”); Allstate Ins. Co. v.
Soulant Brothers, LLC, 897 So.2d 693, 696-97 (La. Ct. App. 2004)
(holding that a security company advertising it would provide
surveillance cameras created a voluntarily assumed duty to
provide cameras); Cottam v. CVS Pharmacy, 764 N.E.2d 814, 821-23
(Mass. 2002) (pharmacy assumed duty to warn customers of side
effects when it advertised a promise to do so and voluntarily
included a partial list); Somerset Sav. Bank v. Chicago Title
Ins. Co., 649 N.E.2d 1123, 1129 (Mass. 1995) (title insurance
company advertising knowledge of local laws and practices could
create a duty to notify customers of the applicability of a local
law).


                                   21
     Case 1:20-cv-00632-JSR Document 55 Filed 04/03/20 Page 22 of 32



     Plaintiffs’ negligence claims fail for essentially the same

reasons that their fraud claims fail. To state a claim for

negligence, a plaintiff must allege: (1) a duty, (2) a breach of

such a duty, (3) causation, and (4) damages. See, e.g., Coppola

v. Smith, 935 F. Supp. 2d 993, 1013 (E.D. Cal. 2013); Coons v.

A.F. Chapman Corp., 460 F. Supp. 2d 209, 218 (D. Mass. 2006);

Janis v. Pratt & Whitney Can., Inc., 370 F. Supp. 2d 1226, 1229

(M.D. Fla. 2005); Williams v. Parker, 472 S.W.3d 467, 470 (Tex.

App. 2015). As with their fraudulent misrepresentation claims,

plaintiffs’ negligent misrepresentation claims fail because

plaintiffs have failed to allege the existence of any duty to

disclose owed them by defendants or reliance on defendants’

affirmative representations. Plaintiffs’ remaining negligence

claims fail because plaintiffs have not demonstrated that

defendants owed them a duty to take more action to prevent player

misconduct related to the sign-stealing scheme.

     Plaintiffs' primary theory of negligence appears to be a

theory of negligent misrepresentation that closely resembles

their fraudulent misrepresentation claims. In brief, plaintiffs

argue that defendants owed them a duty to disclose the existence

of the sign-stealing scheme based on their previous statements

and advertising practices. See, e.g., AC ¶¶ 345-52. As previously




                                   22
     Case 1:20-cv-00632-JSR Document 55 Filed 04/03/20 Page 23 of 32



noted, however, plaintiffs have failed to allege that the

defendants owed them any duty to disclose that could support such

a negligent omission theory. Insofar as plaintiffs’ negligence

claims are based on defendants’ affirmative misrepresentations

pursuant to Section 552 of the Second Restatement of Torts, their

claims also fail. Although Section 552 allows for a negligent

misrepresentation claim where a defendant “supplies false

information for the guidance of others in their business

transactions,” this claim, like plaintiffs’ fraud claims,

requires plaintiffs to have “justifiabl[y] reli[ed]” on such

false information. Restatement (Second) of Torts § 552. As

indicated above, plaintiffs have demonstrated no such reliance on

defendants’ alleged misrepresentations here.

     In addition to their negligent misrepresentation claims,

plaintiffs assert that defendants negligently failed to take more

action to prevent player misconduct related to the sign-stealing

scheme. AC ¶ 350. Plaintiffs again, however, fail to explain how

defendants owed plaintiffs any such duty of care absent any

transaction or other relationship between them. As defendants

note, three federal circuits have declined to hold that sports

organizations owe similar duties even to their direct customers,

ticketholders. See, e.g., In re Pacquiao-Mayweather Boxing Match




                                   23
     Case 1:20-cv-00632-JSR Document 55 Filed 04/03/20 Page 24 of 32



Pay-Per-View Litig., 942 F.3d 1160, 1171-72 (9th Cir. 2019);

Mayer v. Belichick, 605 F.3d 223, 230 (3d Cir. 2010); Bowers v.

Federation Internationale de l’Autombile, 489 F.3d 316, 321 (7th

Cir. 2007). While the Second Circuit has not ruled on this issue,

these cases demonstrate at a minimum that finding a duty based on

the much more attenuated relationship between fantasy baseball

players and the defendants in this case is not supportable.

Accordingly, plaintiffs’ negligence claims against all defendants

must be dismissed.

     Consumer Protection Laws

     Plaintiffs next allege that defendants’ statements and

actions violated the consumer protection laws of the states in

which they reside, and “the substantially similar laws” of every

other state. AC ¶ 147. Plaintiffs, however, fail to state a claim

under their home-state consumer protection statutes: the

Massachusetts Consumer Protection Law, M.G.L. c. 93A et seq.

(“MCPL”); the Texas Deceptive Trade Practices Act, Tex. Bus. &

Com. Code § 17.41 et seq. (“TDTPA”); the California Unfair

Competition Law, Cal Bus. & Prof. Code § 17200 et seq. (“UCL”);

the California Consumer Legal Remedies Act, Cal Civil. Code §

1750 et seq. (“CLRA”); the Florida Deceptive and Unfair Trade

Practices Act, Fla. Stat. § 501.201 et seq. (“FDUTPA”), and the




                                   24
     Case 1:20-cv-00632-JSR Document 55 Filed 04/03/20 Page 25 of 32



Colorado Consumer Protection Act, Colo. Rev. Stats. § 6-1-101 et

seq. (“CCPA”). Plaintiffs fail to do so both because they fail to

satisfy the heightened pleading requirements of Rule 9(b) and

because they fail to identify a sufficient nexus between the

transaction that allegedly harmed them and the defendants to

support a consumer protection claim.

     As an initial matter, plaintiffs’ consumer protection

claims, like their fraud claims, are not pled with enough

specificity to avoid dismissal here. Plaintiffs’ consumer

protection claims, which are based on the same alleged

misrepresentations underlying their fraud claims, may only

succeed upon a showing that the defendants’ deceptive acts caused

the plaintiffs harm.6 Furthermore, because plaintiffs’ consumer

protection claims sound in fraud, they are subject to the

heightened pleading requirements of Rule 9(b).7 As previously

6
  Walsh v. TelTech Sys., Inc., 821 F.3d 155, 160 (1st Cir. 2016)
(causation required to succeed under the MCPL); Carriuolo v. Gen.
Motors Co., 823 F.3d 977, 983 (11th Cir. 2016) (causation
required under the FDUTPA); In re Frazin, 732 F.3d 313, 323 (5th
Cir. 2013) (causation required under the TDTPA); Dean Witter
Reynolds Inc. v. Variable Annuity Life Ins. Co., 373 F.3d 1100,
1112 (10th Cir. 2004) (causation required under the CCPA); Rojas-
Lozano v. Google, Inc., 159 F. Supp. 3d 1101, 1112 (N.D. Cal.
2016) (reliance required under the CLRA); Durell v. Sharp
Healthcare, 183 Cal. App. 4th 1350, 1362 (2010) (a claim based on
a misrepresentation under the UCL requires actual reliance).
7
  Davidson v. Kimberly-Clark Corp., 889 F.3d 956, 964 (9th Cir.
2018) (UCL and CLRA claims sounding in fraud are subject to Rule


                                   25
     Case 1:20-cv-00632-JSR Document 55 Filed 04/03/20 Page 26 of 32



noted in connection with plaintiffs’ fraud claims, plaintiffs

have failed to allege with any specificity that they even saw or

heard plaintiffs’ misrepresentations such that these

misrepresentations could have caused them to enter MLB DFS

contests they otherwise would not have entered. Rule 9(b) alone

thus justifies dismissing plaintiffs’ consumer protection claims.

     The Court’s concerns with plaintiffs’ consumer protection

claims, however, run deeper. The asserted connection between

defendants and the allegedly harmful transaction plaintiffs

entered into -- purchasing MLB DFS entry fees -- is simply too

attenuated to support liability here. While plaintiffs are

correct that the consumer statutes do not require privity to

impose liability, the statutes nonetheless require plaintiffs to

demonstrate some nexus between defendants and the transaction

that allegedly caused the plaintiffs harm. Courts imposing

liability based on these statutes in the absence of privity have

thus required at least one, and usually multiple, nontrivial




9(b)); Shaulis v. Nordstrom, Inc., 865 F.3d 1, 13 n.6 (1st Cir.
2017) (same for MCPL); Strickland v. Bank of New York Mellon, No.
4:19-CV-750-A, 2020 WL 42354, at *2 (N.D. Tex. Jan. 3, 2020)
(same for TDTPA); Llado-Carreno v. Guidant Corp., No. 09-20971-
CIV, 2011 WL 705403, at *5 (S.D. Fla. Feb. 22, 2011) (same for
FDUTPA); HealthONE of Denver, Inc. v. UnitedHealth Grp. Inc., 805
F. Supp. 2d 1115, 1120–21 (D. Colo. 2011) (same for CCPA).


                                   26
     Case 1:20-cv-00632-JSR Document 55 Filed 04/03/20 Page 27 of 32



business relationships between the plaintiff and defendant,8 or

the defendant’s production of the good or service that was the

basis of the transaction,9 or the defendant’s misrepresentations

about the good that was the basis of the transaction,10 or the

defendant’s substantial participation in the transaction that

caused the plaintiff harm.11

8
  See Imprimis Inv’rs, LLC v. KPMG Peat Marwick LLP, 69 Mass App.
Ct. 218, 230 (2007) (“[A]bsence of privity of contract does not
bar a claim under [Massachusetts] statute “so long as the parties
[were] engaged in more than a minor or insignificant business
relationship.” (citation omitted)).
9
  Chamberlan v. Ford Motor Co., No. C 03-2628 CW, 2003 WL
25751413, at *8 (N.D. Cal. Aug. 6, 2003) (imposing liability
under the CLRA based on the fact that the defendant was a
manufacturer of the vehicles that consumers bought, even though
these consumers did not buy the vehicles directly from the
defendants); Crowe v. Tull, 126 P.3d 196, 201 (Colo. 2006)
(holding that one of the elements of a claim under the CCPA is a
finding that the unfair or deceptive practice “significantly
impacts the public as actual or potential consumers of the
defendant’s goods, services, or property” (emphasis added)
(citation omitted)); McAdams v. Monier, Inc., 182 Cal. App. 4th
174, 105 Cal.Rptr.3d 704, 712–13 (Ct. App. 2010) (reversing
denial of class certification in CLRA action against manufacturer
of allegedly defective roof tiles purchased from third-party
distributor).
10
  Makaeff v. Trump Univ., LLC, 145 F. Supp. 3d 962, 980 (S.D.
Cal. 2015) (finding a sufficient nexus to a transaction to impose
CLRA liability based on the defendant’s misrepresentations about
the allegedly fraudulent product itself).
11
  See Home Sav. Ass’n v. Guerra, 733 S.W.2d 134, 136 (Tex. 1987)
(liability allowed in the absence of privity under the TDTPA
where the defendant was “so inextricably intertwined in the
transaction as to be equally responsible for the conduct of the
sale” (citation omitted)); see also Sproul v. Oakland Raiders,


                                   27
     Case 1:20-cv-00632-JSR Document 55 Filed 04/03/20 Page 28 of 32



     None of these connections is present here. In this case,

plaintiffs do not allege that there was any business relationship

between themselves and the defendants or that MLB DFS

competitions were in any way a product of the defendants’

creation. Nor do plaintiffs successfully allege that the

defendants made any misrepresentations about the MLB DFS contests

themselves, rather than about major league baseball. Finally,

plaintiffs fail to demonstrate that the defendants were

substantial participants in the transaction between plaintiffs

and DraftKings. At most, plaintiffs allege that the defendants

allowed DraftKings to use their marks and stadiums to advertise

MLB DFS contests. AC ¶ 36-37. Plaintiffs, however, do not point

to any cases suggesting that a defendant hosting or lending its

marks to a party’s advertisements alone transforms that defendant

into a meaningful participant in any transaction that may result

from such an advertisement. While hosting an advertisement

combined with some other involvement might generate enough of a



No. A104542, 2005 WL 1941388, at *19 (Cal. Ct. App. Aug. 15,
2005) (“The CLRA prohibits certain acts or practices ‘undertaken
by any person in a transaction.’” (citation omitted)); KC
Leisure, Inc. v. Haber, 972 So. 2d 1069, 1074 (Fla. Dist. Ct.
App. 2008) (“[I]t has long been the law in Florida that in order
to proceed against an individual using a FDUTPA violation theory
an aggrieved party must allege that the individual was a direct
participant in the improper dealings.”).


                                   28
     Case 1:20-cv-00632-JSR Document 55 Filed 04/03/20 Page 29 of 32



nexus in some states,12 generalized allegations that the

defendants promoted MLB DFS contests are not enough to link

defendants to plaintiffs’ transaction with DraftKings here.

Plaintiffs’ consumer protection claims must therefore be

dismissed against all defendants.

     Unjust Enrichment

     Finally, plaintiffs assert unjust enrichment claims against

the defendants. “To sustain a claim of unjust enrichment a

plaintiff must show that the defendant has at the plaintiff’s

expense been enriched and unjustly so.” S.S. Silberblatt, Inc. v.

E. Harlem Pilot Block--Bldg. 1 Hous. Dev. Fund Co., 608 F.2d 28,

37 (2d Cir. 1979); see also Restatement of Restitution, § 1 (“A

person who has been unjustly enriched at the expense of another

is required to make restitution to the other.”). Plaintiffs’

unjust enrichment claims fail because the plaintiffs have failed

to plausibly allege that the defendants were enriched at

plaintiffs’ expense.

     Plaintiffs offer three theories for how the defendants were

enriched at plaintiffs’ expense. First, they argue that the

12
  See Galstaldi v. Sunvest Communities USA, LLC, 637 F. Supp.2d
1045, 1056-57 (S.D. Fla. 2009) (upholding a FDUPTA claim despite
a lack of privity because the defendants had directly
participated in the sale of properties in question by conducting
tours and selling the units in addition to promoting and
advertising such properties).


                                   29
     Case 1:20-cv-00632-JSR Document 55 Filed 04/03/20 Page 30 of 32



defendants benefitted through a “share of DraftKings’ enormous

fantasy baseball fees.” AC ¶ 119. Plaintiffs, however, fail to

explain what these alleged fees were, how they came at

plaintiffs’ expense, or how they were purportedly shared between

DraftKings and the defendants. Second, plaintiffs allege that the

defendants were enriched by the “increase in the value of [MLB

Defendants’] equity investment in DraftKings.” Id. They fail to

allege, however, how this “increase in value” can properly be

characterized as coming at plaintiffs’ expense. Finally,

plaintiffs allege that defendants “benefited substantially from

the increased fan involvement in the game that participation in

fantasy baseball wagering engenders – producing increased fan

attendance, increased advertising and television revenues, and

increased sales of MLB paraphernalia.” Id. Even if such

attenuated assertions of benefit could support plaintiffs’ unjust

enrichment claims, plaintiffs fail to allege that they personally

engaged in such increased baseball-related commerce such that

defendants’ benefit came at their expense. Plaintiffs unjust

enrichment claims, like the rest of their claims, must therefore

be dismissed.

                                   III. Conclusion




                                   30
     Case 1:20-cv-00632-JSR Document 55 Filed 04/03/20 Page 31 of 32



     In short, the connection between the alleged harm plaintiffs

suffered and defendants’ conduct is simply too attenuated to

support any of plaintiffs’ claims for relief. While the verbose,

rhetorical, and largely conclusory complaint does manage to

plausibly allege a few misrepresentations by defendants, these

statements, which are unrelated to fantasy baseball, do not

plausibly support plaintiffs’ claims of reliance. Moreover,

plaintiffs provide no basis for imposing a duty to disclose on

defendants absent a transaction or other relationship between

themselves and the defendants. This absence of duty and reliance

forecloses plaintiffs’ fraud and negligence claims, and the lack

of a transaction, relationship, or other nexus forecloses

plaintiffs’ consumer protection claims. Finally, plaintiffs’

failure to demonstrate that defendants’ enrichment came at their

expense forecloses their unjust enrichment claims.

     While a few of these deficiencies might conceivably be cured

by giving plaintiffs another chance to amend their already

amended complaint, most could not. Defendants’ motions to dismiss

are thus granted in their entirety, and plaintiffs’ Amended

Complaint is hereby dismissed with prejudce. Clerk to enter

judgment.

            SO ORDERED.




                                   31
Case 1:20-cv-00632-JSR Document 55 Filed 04/03/20 Page 32 of 32



New York, NY
April 3, 2020               ______
                            JED S. RAKOFF, U.S.D.J.




                              32
